                                                           Case 2:18-cv-01919-RFB-DJA Document 87
                                                                                               86 Filed 11/20/20
                                                                                                        11/19/20 Page 1 of 6



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Pkwy, #1100
                                                       5   Las Vegas, Nevada 89169
                                                           Telephone: 702-784-5200
                                                       6   Facsimile: 702-784-5252
                                                           Email: asorenson@swlaw.com
                                                       7          bgriffith@swlaw.com
                                                                  kbeverly@swlaw.com
                                                       8
                                                           Attorneys for Defendant Bank of America, N.A.
                                                       9
                                                                                       UNITED STATES DISTRICT COURT
                                                      10
                                                                                               DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           RICHARD ZEITLIN, ADVANCED                          Case No.: 2:18-cv-01919-RFB-DJA
                         LAW OFFICES




                                                           TELEPHONY CONSULTANTS, MRZ
                          702-784--5200




                                                      14
                                                           MANAGEMENT, LLC, DONOR
                               L.L.P.




                                                      15   RELATIONS, LLC, TPFE, INC., AMERICAN
                                                           TECHNOLOGY SERVICES, COMPLIANCE                        STIPULATION AND ORDER
                                                      16   CONSULTANTS, CHROME BUILDERS                           EXTENDING DISCOVERY
                                                           CONSTRUCTION, INC., UNIFIED DATA                       DEADLINES
                                                      17   SERVICES;
                                                                                                                  (SIXTH REQUEST)
                                                      18                         Plaintiffs,

                                                      19   v.

                                                      20   BANK OF AMERICA, N.A. and JOHN AND
                                                           JANE DOES 1-100,
                                                      21
                                                                                 Defendants.
                                                      22

                                                      23          Plaintiffs Richard Zeitlin, Advanced Telephony Consultants, MRZ Management, LLC,

                                                      24   Donor Relations, LLC, TPFE, Inc., American Technology Services, Compliance Consultants,

                                                      25   Chrome Builders Construction, and Unified Data Services (“Plaintiffs”) and Defendant Bank of

                                                      26   America, N.A. (“BANA” and together with Plaintiffs the “Parties” and each a “Party”), through

                                                      27   their counsel of record, hereby respectfully request the Court enter an order, pursuant to Local

                                                      28   Rules IA 6-1 and II 26-3, extending the deadline for service of expert rebuttal reports set forth in
                                                           Case 2:18-cv-01919-RFB-DJA Document 87
                                                                                               86 Filed 11/20/20
                                                                                                        11/19/20 Page 2 of 6



                                                       1   the Court’s Order entered on May 23, 2019 (ECF No. 35), as amended by so-ordered stipulations
                                                       2   of the Parties on September 3, 2019, December 2, 2019, March 3, 2020, June 16, 2020, and
                                                       3   September 21, 2020. (ECF Nos. 40, 45, 47, 60, and 83) (collectively the “Scheduling Order”).
                                                       4   The purpose of this stipulation is solely to extend the deadline for rebuttal expert reports by
                                                       5   approximately three weeks. The Parties do not propose extending any other deadline, including
                                                       6   the existing deadline for close of discovery.
                                                       7           The deadline for expert rebuttal that the Parties are seeking to extend has not expired.
                                                       8   That deadline, which is the next deadline in the Scheduling Order, is December 7, 2020.
                                                       9      I.      Discovery Completed
                                                      10           The Parties have completed the following discovery:
                                                      11              1. All Parties have completed initial disclosures.
                                                      12              2. Plaintiffs have propounded requests for production of documents, requests for
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                  admission, and interrogatories on BANA.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14              3. BANA initially responded to Plaintiffs’ written discovery with timely responses
                               L.L.P.




                                                      15                  and objections and made two productions of documents.
                                                      16              4. BANA propounded requests for production of documents, requests for admission,
                                                      17                  and interrogatories on the Plaintiffs.
                                                      18              5. The Plaintiffs provided initial responses and objections to BANA’s written
                                                      19                  discovery.
                                                      20              6. The Parties negotiated—and the Court entered—a stipulated protective order
                                                      21                  governing the production of additional, confidential and sensitive documents.
                                                      22              7. Following entry of the stipulated protective order, all Parties supplemented their
                                                      23                  documentary productions with additional documents.
                                                      24              8. Plaintiffs filed their Motion to Compel Discovery and For Attorney’s Fees (ECF
                                                      25                  No. 48) on May 26, 2020 and their Motion to Unseal Court Documents (ECF No.
                                                      26                  52) on June 4, 2020 (the “Discovery Motions”). The Court denied both Discovery
                                                      27                  Motions in full by Order dated August 10, 2020 (ECF No. 77), and Plaintiffs filed
                                                      28                  an Objection to that Order on August 24, 2020 (ECF No. 78). BANA filed its

                                                                                                           -2-
                                                           Case 2:18-cv-01919-RFB-DJA Document 87
                                                                                               86 Filed 11/20/20
                                                                                                        11/19/20 Page 3 of 6



                                                       1                       response to the Objection on September 22, 2020, and the Objection is pending
                                                       2                       disposition with the Court.
                                                       3                   9. On November 5, 2020, Plaintiffs served the report of their damages expert.
                                                       4         II.       Discovery to be Completed
                                                       5                The Parties anticipate that the following discovery will need to be completed prior to any
                                                       6   dispositive briefing or trial:
                                                       7                   1. Rebuttal expert reports.
                                                       8                   2. Depositions of Parties and their experts. Currently, there are eight Plaintiffs. The
                                                       9                       Parties anticipate conducting approximately 6-8 Party depositions, including
                                                      10                       30(b)(6) witnesses for Plaintiffs and BANA.
                                                      11                   3. Depositions of non-party witnesses.        The Parties anticipate conducting the
                                                      12                       depositions of non-party witnesses.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13         III.      Good Cause for Extending The Expert Rebuttal Deadline
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14                The proposed extension is necessary to give BANA sufficient time to analyze and respond
                               L.L.P.




                                                      15   to the report of Plaintiffs’ damages expert, which was served on November 5, 2020. The issues
                                                      16   raised by the damages expert’s report are complex, involving, among other things, detailed
                                                      17   analysis of years of Plaintiffs’ financial and operational data and the industries in which Plaintiffs
                                                      18   operate. The modest extension requested herein will allow BANA’s experts the time necessary to
                                                      19   perform this analysis, but will not result in other litigation deadlines, such as the close of
                                                      20   discovery or the date to submit dispositive motions, being moved.
                                                      21                The Parties agree that the foregoing constitutes good cause for the extension requested
                                                      22   herein. This is the Parties’ sixth request to extend the deadline to serve expert rebuttal reports.
                                                      23   This request is not made for any deleterious purpose or to cause delay and is made timely and in
                                                      24   good faith.
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                               -3-
                                                           Case 2:18-cv-01919-RFB-DJA Document 87
                                                                                               86 Filed 11/20/20
                                                                                                        11/19/20 Page 4 of 6



                                                       1         IV.   Proposed Schedule
                                                       2
                                                                  Event                    Existing Deadline           Proposed Deadline
                                                       3
                                                           Rebuttal Expert Disclosures     December 7, 2020            December 29, 2020
                                                       4
                                                           Close of Discovery              February 15, 2021           February 15, 2021
                                                       5
                                                           Dispositive Motions             March 22, 2021              March 22, 2021
                                                       6
                                                                                           April 19, 2021 or 30 days   April 19, 2021 or 30 days
                                                           Pretrial Order                  after a decision on any     after a decision on any
                                                       7
                                                                                           dispositive motion.         dispositive motion.
                                                       8

                                                       9   ///
                                                      10   ///
                                                      11   ///
                                                      12   ///
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   ///
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14   ///
                               L.L.P.




                                                      15   ///
                                                      16   ///
                                                      17   ///
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///
                                                                                                   -4-
                                                           Case 2:18-cv-01919-RFB-DJA Document 87
                                                                                               86 Filed 11/20/20
                                                                                                        11/19/20 Page 5 of 6



                                                       1          The Parties respectfully request that the Court enter this Stipulation as an order and extend
                                                       2   the deadlines in the Scheduling Order as set forth herein.
                                                       3
                                                           IT IS SO STIPULATED.
                                                       4
                                                           Dated: November 19, 2020                          DATED: November 19, 2020
                                                       5
                                                           THE BERNHOFT LAW FIRM, S.C.                       SNELL & WILMER L.L.P.
                                                       6
                                                             /s/ Robert G. Bernhoft                           /s/ Kiah D. Beverly-Graham
                                                       7
                                                           Robert G. Bernhoft, Esq.                          Amy F. Sorenson, Esq.
                                                       8   Admitted Pro Hac Vice                             Nevada Bar No. 12495
                                                           Wisconsin Bar No. 1032777                         Blakeley E. Griffith, Esq.
                                                       9   Thomas E. Kimble, Esq.                            Nevada Bar No. 12386
                                                           Admitted Pro Hac Vice                             Kiah D. Beverly-Graham, Esq.
                                                      10   Illinois Bar No. 6257935                          Nevada Bar No. 11916
                                                           Daniel James Treuden, Esq.                        3883 Howard Hughes Parkway, Suite 1100
                                                      11                                                     Las Vegas, NV 89169
                                                           Wisconsin Bar No. 1052766
                                                      12   1402 E. Cesar Chavez Street
             3883 Howard Hughes Parkway, Suite 1100




                                                           Austin, Texas 78702                               Attorneys for Defendant Bank of America,
Snell & Wilmer




                                                      13                                                     N.A.
                    Las Vegas, Nevada 89169




                                                           Joel F. Hansen, Esq.
                         LAW OFFICES

                          702-784--5200




                                                      14   Nevada Bar No. 1876
                               L.L.P.




                                                      15   Hansen & Hansen, LLC
                                                           9030 W. Cheyenne Avenue, #210
                                                      16   Las Vegas, Nevada 89129

                                                      17   Attorneys for Plaintiffs
                                                      18

                                                      19

                                                      20

                                                      21   IT IS SO ORDERED.
                                                      22                                                         ____________________________________
                                                      23                                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                                         November 20, 2020
                                                      24                                                         DATED: ____________________________

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -5-
                                                           Case 2:18-cv-01919-RFB-DJA Document 87
                                                                                               86 Filed 11/20/20
                                                                                                        11/19/20 Page 6 of 6



                                                       1                                  CERTIFICATE OF SERVICE
                                                       2          I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER EXTENDING DISCOVERY DEADLINES (SIXTH REQUEST) with the
                                                       4   Clerk of the Court for the U. S. District Court, District of Nevada by using the Court’s CM/ECF
                                                       5   system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF
                                                       6   system.
                                                       7          DATED: November 19, 2020.
                                                       8
                                                                                                       /s/ Lara J. Taylor
                                                       9                                              An Employee of Snell & Wilmer L.L.P.

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -6-
